Citation Nr: 1309874	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1976 in the United States Marine Corps and from February 2003 to June 2004 in the United States Army.  Additionally, he completed over 22 years of service with the Army National Guard. 

This matter was last before the Board of Veterans' Appeals (Board) in August 2012 on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for left ear hearing loss. 

In February 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is in the record and reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument on the issue on appeal.  

In November 2011, this matter came before the Board and, at such time, an expert medical opinion concerning the etiology of the Veteran's left ear hearing loss was requested from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901 (2012).  This opinion was rendered in December 2011 and has been associated with the claims file.

As the Veteran subsequently submitted additional evidence to the Board without a waiver of agency of original jurisdiction (AOJ) consideration, the Board remanded the claim to the Appeals Management Center (AMC) in August 2012 for readjudication.  See 38 C.F.R. §§ 20.800, 20.1304.   The AMC issued a January 2013 supplemental statement of the case in which it readjudicated the Veteran's claim based on the entirety of the evidence, to include the additional evidence he had submitted in March 2012.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the virtual file did not reveal any additional evidence pertinent to the present appeal. 

As noted in the Board's August 2012 remand, the Veteran has submitted a December 2010 private medical opinion concerning the etiology of numbness in his left and right arms.  The Board construed that private medical opinion as a petition to reopen a previously denied claim for service connection for bilateral arm numbness.  As the issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral arm numbness had been raised by the record, but not adjudicated, the Board referred it to the AOJ for appropriate action.  As the claims file reflects no action on this petition, the Board still does not have jurisdiction over it and again refers it to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's first period of active service from October 1972 to April 1976, and did not manifest to a compensable degree within one year of the Veteran's discharge from such period of service.

2.  The Veteran's left ear hearing loss pre-existed his active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service and did not permanently increase in severity beyond the natural progress of the disease during such service.

3.  There is clear and unmistakable evidence that left ear hearing loss pre-existed the Veteran's entrance to his second period of active duty from February 2003 to June 2004 and that such did not permanently increase in severity beyond the natural progress of the disease during such period of active duty.

4.  The competent and probative evidence of record fails to show that the Veteran's pre-existing left ear hearing loss was aggravated by his second period of active duty.

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in the Veteran's first period of active duty military service, nor may it be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Left ear hearing loss pre-existed the Veteran's ACDTURA and INACDUTRA service and was not aggravated therein.  38 U.S.C.A. § 101(24), 106, 1110, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.306 (2012).

3.  The presumption of soundness having been rebutted, left ear hearing loss was not aggravated during the Veteran's second period of active duty military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2006 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private (to include employer) treatment records, have been obtained and considered.  The Veteran's treatment records from his second period of service reflect that a hearing test was ordered in May 2004.  Although no results from that test are associated with the claims file, the Board finds that he is not prejudiced by its absence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, as explained in detail below, his claim for service connection is herein denied due to a lack of medical evidence of in-service incurrence during his first period of active duty or subsequent aggravation of left ear hearing loss during his ACDUTRA, INACDUTRA, or second period of active duty service.  Specifically, as will be discussed below, the Veteran's left ear hearing loss pre-existed his entry into his reserve service and second period of active duty service, and medical evidence dated subsequent to the second period of service (including nine subsequent audiograms) shows a lack of aggravation thereof.  Although the Board could remand the claim for an additional search for the Veteran's National Guard records, there is no indication that the ordered test was ever performed and, more importantly, even if it was, any such record would not assist the Veteran in satisfying the requirements for service connection in light of the other evidence of record.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Further, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist.

Additionally, the Veteran was afforded a VA examination pertaining to his left ear hearing loss in May 2008, with an opinion from a VHA physician obtained in December 2011.  The Board finds that the VA examination and the etiological opinions are adequate to decide the issue as the examination is predicated on an interview with the Veteran as well as physical examination with diagnostic testing, and both the examiner and the VHA physician reviewed the record, to include the Veteran's service treatment records.  The ultimate opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on, and citing to, the records reviewed.  Moreover, the examiner and the VHA physician offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

As indicated previously, the Board remanded this case in August 2012 in order for the AOJ to readjudicate the claim based on the entirety of the evidence, to specifically include the additional evidence the Veteran had submitted in March 2012 without a waiver of AOJ consideration.  38 C.F.R. §§ 20.800.  The AOJ subsequently issued a January 2012 supplemental statement of the case reflecting readjudication of the claim after consideration of the newly submitted evidence. Therefore, the Board finds that the AOJ has complied with the August 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini, 1 Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he experiences left ear hearing loss as the result of exposure to loud noises during his first period of active duty service or as aggravated during his reserve service and/or second period of active duty service.  He has also contended that, because he is currently in receipt of service connection for right ear hearing loss as well as bilateral tinnitus, service connection for left ear hearing loss is warranted because "wherever [his] right ear was, [his] left ear was right [there]."

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b) (1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Certain evidentiary presumptions, such as the one already alluded to regarding the presumption of sound condition when entering service, but also the presumption of aggravation during service of pre-existing diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases like such as organic diseases of the nervous system, to include high frequency sensorineural hearing loss, that manifest to a degree of disability of 10 percent or more within a specified time after separation from service, generally one year, are provided by law to assist Veterans in establishing their entitlement to service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304(b) , 3.306, 3.307, 3.309(a).  Notably, however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a) (2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He has testified to being exposed to generator noise and artillery sounds during his first period of active duty service, which is consistent with the circumstances of his service as a wireman with the Marine Corps.  He has reported working around heavy vehicles and near firing ranges during reserve service.  Moreover, as relevant to his second period of active duty, his DD-214 reflects that he served in a designated imminent danger pay area and a May 2004 Memorandum from the Department of the Army states that he was exposed to "deafening noise levels" from generators.  Furthermore, the Veteran is service-connected for right ear hearing loss and tinnitus and medical evidence associated with the claims file plainly reflects that he has a current diagnosis of left ear hearing loss consistent with VA regulations.  See May 2008 VA examination.  

Additionally, the Veteran has a current diagnosis of left ear hearing loss pursuant to VA regulations.  38 C.F.R. § 3.385.  In this regard, at the May 2008 VA examination, left ear hearing acuity was measured as follows:

Hertz
500 
1000
2000
3000
4000
Left Ear
10
10
20
55
60

The examiner diagnosed normal hearing through 2000 Hertz and moderate sensorineural hearing loss at higher frequencies.  As such, the only remaining inquiry for the Board in determining whether the Veteran's left ear hearing loss is caused or aggravated by such in-service noise exposure.  

In this regard, the Veteran's service treatment records include the following audiometric results as recorded in decibels (dB):

August 1972 (enlistment into active duty)
Hertz
500 
1000
2000
3000
4000
Left Ear
15
10
15
n/a
10

January 1973 (issuance of earplugs)
Hertz
500 
1000
2000
3000
4000
Left Ear
15
10
10
10
10

February 1976 (separation from active duty)
Hertz
500 
1000
2000
3000
4000
Left Ear
15
5
5
0
10

May 1980 (enlistment in National Guard)
Hertz
500 
1000
2000
3000
4000
Left Ear
20
15
15
20
50

May 1980 (re-test)
Hertz
500 
1000
2000
3000
4000
Left Ear
15
5
15
n/a
55



May 1980 (Beltone consultation)
Hertz
500 
1000
2000
3000
4000
Left Ear
10
0
0
20
50

February 1987 (periodic evaluation)
Hertz
500 
1000
2000
3000
4000
Left Ear
20
5
15
n/a
55

April 1991 (periodic evaluation)
Hertz
500 
1000
2000
3000
4000
Left Ear
40
40
n/a
40
40

May 1999 (periodic evaluation)
Hertz
500 
1000
2000
3000
4000
Left Ear
10
5
15
60
65

Service records reflect that no hearing test was performed in February 2003 when the Veteran re-entered active duty service.  Specifically, the claims file shows that he completed an Initial Medical Review-Annual Medical Certificate (DA Form 7349) in February 2003.  The form has a checkbox for indication as to whether or not further evaluation is required; that box was not checked on the Veteran's form.  Pursuant to Army Regulation 40-501, Standards of Medical Fitness, DA Form 7349, a medical examination will not be performed unless further evaluation is indicated as necessary.  However, the Veteran did report hearing loss on the DA Form 7349 and a physician reviewer specified that he had "high frequency hearing loss."  The Veteran's post-deployment health assessment, completed in May 2004, indicates that a hearing examination was conducted, but, as noted above, no such results appear in the claims file.

The Veteran has submitted evidence from his employer indicating that he received annual hearing tests since commencing employment in 1978.  Results from tests conducted in 2004 and later were available:


November 2004
Hertz
500 
1000
2000
3000
4000
Left Ear
10
10
20
50
50

November 2005
Hertz
500 
1000
2000
3000
4000
Left Ear
10
5
20
45
55

November 2006
Hertz
500 
1000
2000
3000
4000
Left Ear
10
20
20
50
55

November 2007
Hertz
500 
1000
2000
3000
4000
Left Ear
10
10
20
50
55

(2008 results not available)

September 2009
Hertz
500 
1000
2000
3000
4000
Left Ear
20
20
25
50
60

September 2010
Hertz
500 
1000
2000
3000
4000
Left Ear
25
30
30
50
60

September 2011
Hertz
500 
1000
2000
3000
4000
Left Ear
20
20
25
45
55

March 2012
Hertz
500 
1000
2000
3000
4000
Left Ear
20
25
35
55
55

VA treatment notes reflect that the Veteran complained of hearing loss in July 2004 and was referred to audiology.  A January 2005 audiology consultation note reflects that the Veteran reported experiencing tinnitus beginning during his second term of active duty service as well as intermittent earaches.  He reported noise exposure in and out of the service.  The audiologist noted normal hearing through 2000 Hertz, then moderate high frequency sensorineural hearing loss in the left ear from 3000 to 8000 Hertz.

The Veteran was afforded a VA examination in May 2008.  The examiner noted review of the claims file and the report reflects interview with, and examination of, the Veteran.  The Veteran informed the examiner that he was exposed to generator noise during his first term of active duty, tank and vehicle noise during his reserve service, and heavy equipment noise during his last term of active duty service.  Although the Veteran reported working in a noisy workplace for the past almost three (3) decades, he also reported constantly wearing hearing protection.  The Veteran denied recreational noise exposure.  The Veteran also informed the examiner that he had experienced tinnitus prior to serving his last term of active duty, but tinnitus became more pronounced during that service.  Upon examination, left ear hearing acuity was measured as follows:

Hertz
500 
1000
2000
3000
4000
Left Ear
10
10
20
55
60

The examiner diagnosed normal hearing through 2000 Hertz and moderate sensorineural hearing loss at higher frequencies.  Although opining that tinnitus was likely a symptom of hearing loss and right ear hearing loss likely resulted from active duty service, the examiner opined that left ear hearing loss was not likely service-related.

The examiner explained that the Veteran's service records from his first period of active duty were normal at the time of his entry, but reflected right ear hearing loss at the time of separation.  However, his left ear hearing thresholds were normal at the time of his separation.  In this regard, the Board notes that his left ear hearing appears to have actually improved over the course of his first term of active duty service.  Discussing each subsequent service record with hearing test results, the examiner explained that the Veteran's clinical picture reflected bilateral hearing loss upon his entry into the National Guard with progressive worsening.  

The examiner noted that the April 1991 audiogram showed hearing thresholds of 40 dB at every measured frequency in both ears, but stated that those results were considered invalid since they were not consistent with the other evidence of record.  In this regard, the examiner explained that audiogram indicated improvement in hearing acuity at higher frequencies, which was not clinically consistent with the earlier recorded hearing disability.  Although reporting that the "configuration of the hearing loss in both ears" indicated noise exposure, the examiner opined that left ear hearing loss was not incurred during his first period of service since it was normal upon separation; and not worsened during his second period of service since the current left ear hearing acuity was "similar" to the extent of hearing loss noted in 1987.  

The examiner did not specifically discuss whether there was any evidence of worsening between 1980 (when the Veteran enlisted in the National Guard) and 1987, but his analysis of the periodic hearing evaluation results reflects diagnosis of normal hearing at frequencies up to 3000 Hertz in 1980, with moderate sensorineural hearing loss in higher frequencies, and diagnosis of normal hearing at frequencies up to 2000 Hertz in 1987, with moderate sensorineural hearing loss in higher frequencies.  However, the Board notes that, as reflected in the results reported above, no threshold was measured at 3000 Hertz in 1987. 

In November 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) as to whether or not the Veteran's left ear hearing loss was related to his noise exposure during his first term of active duty and/or aggravated during his National Guard service or second period of active duty service.  In December 2011, a qualified physician provided an opinion based on review of the clinical notes and audiometric data associated with the claims file.  

The VHA physician opined that the Veteran's left ear hearing loss was not likely related to his experiences during his first term of active duty service because his separation examination did not show any measurable left ear hearing loss.  The physician also observed that the Veteran had normal left ear hearing through 3000 Hertz, falling to moderate hearing loss, at the time he entered the National Guard, which indicated that hearing loss occurred between 1976 and 1980 when the Veteran was not in service.  In regard to any changes in left ear hearing during the Veteran's National Guard service, the physician opined it was likely due to presbycusis.  See Godfrey v. Brown, 8 Vet. App. 113, 120 - 21 (1995) (noting that presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age."); see also Dorland's Illustrated Medical Dictionary, 1534 (31st ed. 2007) (defining presbycusis as "a progressive, bilaterally symmetric sensorineural hearing loss occurring with age.").  The physician also opined that the Veteran's hearing was not aggravated by any noise exposure during his second term of active duty because measurements of his hearing thresholds prior to and after that service were "not materially different."

The Veteran subsequently submitted an employment audiometric evaluation reflecting that he first noticed a hearing problem when he was in the National Guard.  The evaluation also reflects that the Veteran attributed his hearing problems to his military experiences.

In evaluating the medical evidence of record, the Board places great probative weight on the VA examiner's and VHA physician's opinions regarding the etiology of the Veteran's hearing loss as both of these clinicians issued opinions that reflect consideration of all the evidence of record and cite to relevant data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In regard to the Veteran's first term of active duty service, the Board again notes that, based on thresholds measured at the time of his enlistment and separation, his left ear hearing actually improved during that time period.  Based on the measured thresholds, as well as the opinions of the VA examiner and VHA physician, the Veteran did not have any left ear hearing loss as a result of his first term of active duty service.  The Board also finds that there is no evidence that the Veteran's left ear hearing loss manifested to a degree of 10 percent within a year of his service discharge in April 1976.  As a result, he is not entitled to presumptive service connection for such disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; see also Walker, supra.  In this regard, the Board notes that the VHA physician indicated that the Veteran's left ear hearing loss manifested between 1976 and 1980.  However, even if left ear hearing loss manifested within one year of April 1976, it did not manifest to a compensable degree.  

In this regard, ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   In this regard, the Board finds that the Veteran's left ear hearing acuity in May 1980 did not result in a compensable rating.  Moreover, based on the examination results at the May 2008 VA examination, such still would not result in a compensable rating.  Therefore, the Board finds that presumptive service connection for left ear hearing loss is not warranted as such did not manifest to a compensable degree within one year of his service discharge in April 1976.

With respect to the Veteran's National Guard Service, the Board notes that the presumption of soundness does not apply to such service.  See Paulson, supra.  Moreover, the Board finds that, as the May 1980 enlistment examination report, and multiple audiometric test results, reflects that left ear hearing loss was noted at entry, such pre-existed such service.  Moreover, the Board finds the VA examiner's opinion as well as the VHA physician's opinion constitute probative medical evidence that the Veteran's left ear hearing loss was not aggravated during the Veteran's ACDTURA and INACDTURA service.  

In further regard to the Veteran's subsequent National Guard service, the Board notes that the Veteran attested in a February 2008 letter that he was exposed to noises from tanks, trucks, jeeps, and armored personnel carriers prior to 1984, to noises from tanks, hummers, and track vehicles as well as the firing range after 1984, and to noise from track vehicles after 1994.  He has contended that these noise exposures resulted in left ear hearing loss and the Board observes that comparison of the May 1980 audiograms to the May 1999 audiogram reflects a 40 dB loss in hearing acuity at 3000 Hertz.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here - whether or not the Veteran's left ear hearing loss was aggravated beyond a natural progression by any such exposures - the etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As explained by the VHA physician, the changes in the Veteran's auditory acuity during his more than 20 years of National Guard service more likely reflect age-related degenerative change (presbycusis) rather than aggravation beyond a natural progression.  Although 40 dB appears to be a significant threshold shift, the VHA examiner's opinion explains that shift is more properly attributable an intercurrent cause (aging).  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board finds that the Veteran's left ear hearing loss was not aggravated during his National Guard service.  

Despite the documentation of pre-existing left ear hearing loss, the Board finds that the presumption of soundness attaches in regard to the Veteran's second period of active duty service (February 2003 to June 2004).  38 C.F.R. § 3.304(b) provides that only conditions recorded on examination reports are considered "noted" at entry into service and, in the instant case, the Veteran was not provided an examination at the time of his entry into his second term of active duty service.  However, the Board finds that the medical evidence of left ear hearing loss dating back to May 1980 constitutes clear and unmistakable evidence that left ear hearing loss existed prior to this second term of active duty service.  As detailed below, the Board also finds that the record contains clear and unmistakable evidence that left ear hearing loss was not aggravated by this second term of active duty service; as a result, the presumption of soundness is rebutted and the Board finds that left ear hearing loss pre-existed the Veteran's entry into his second period of active duty military service.

In this regard, the Board finds that the VA examiner's opinion and rationale, as well as the VHA physician's opinion and rationale, discussed above, are determinative.  Specifically, the Veteran's right ear hearing loss clearly and unmistakably existed prior to his second period of service because it was measured and diagnosed by audiograms conducted in May 1980, February 1987, and May 1999.  Although the Board finds the VA examiner's and VHA physician's factually supported conclusions sufficient to demonstrate the pre-existence of left ear hearing loss, it also notes that a March 2012 audiometric evaluation form completed by the Veteran reflects that he first noticed hearing loss during his National Guard service, i.e., prior to the second term of active duty.

There is also sufficient evidence to show that pre-existing left ear hearing loss clearly and unmistakably was not aggravated during the second term of active duty service.  In this regard, he VA examiner determined that the Veteran's left ear hearing loss as measured in 1987 was similar to the thresholds measured during the May 2008 VA examination and the VHA physician found that there was no material difference between the 1999 thresholds and current thresholds.  

Although the Veteran, in February 2008, submitted a statement from L.F., who was stationed with him during his second period of active duty service, indicating that L.F. "notice[d] [the Veteran's] hearing was getting worse than before," that observation is refuted by the audiograms of record.  Further, it is refuted by the opinions of the VA examiner and the VHA physician and the Board finds no indication that L.F. possesses any medical knowledge or training that would qualify him to recognize or diagnose aggravation of hearing loss.  Routen v. Brown, 10 Vet. App. 183 (1997); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because the audiograms, as interpreted by a physician and an audiologist, constitute the most probative evidence of record, the Board finds the medical evidence determinative on the question of whether the pre-existing left ear hearing loss clearly and unmistakably was did not permanently increase in severity during the Veteran's second term of active duty service.  For the same reasons, the Board finds that the Veteran's left ear hearing loss was not aggravated during his second period of active duty.

In reaching the decision that the Veteran's left ear hearing loss was not incurred during, or aggravated by, any period of his military service, the Board again notes that he has contended on his own behalf that his left ear hearing loss is not only related to noise exposure during military service, but also worsened in service.  Although lay witnesses are certainly competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and that are within the realm of his or her personal knowledge, they are generally not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here, the Board acknowledges that the Veteran is competent to report when he first observed hearing loss and worsening of hearing loss, but notes that he has also attempted to provide a medical nexus relating that loss, and the worsening, to his military experiences.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence "whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service events caused or contributed to a disability is insufficient to establish service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left ear hearing loss and any instance of his military service is complex in nature.  See Woehlaert, 21 Vet. App. 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board accords his statements regarding the etiology of his left ear hearing loss little probative value as he is not competent to opine on such a complex medical questions due to lack of specialized medical knowledge, training, or experience.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   Further, the Veteran has contended simply that his left ear was exposed to the same acoustic trauma as his right ear, but that argument does not reflect consideration of, and is inconsistent with, the relevant facts (as described above), which include audiometric data showing that his right ear hearing was damaged during a time period when his left ear hearing actually improved.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In contrast, the VA examiner and the VHA physician took into consideration all the relevant facts, including the Veteran's audiogram test results, military experiences, and work history.  For these reasons, the Board accords greater probative weight to the opinions of the VHA physician and VA examiner/audiologist.  Consequently, the Veteran's contentions are outweighed by the competent and probative medical evidence of record.  Therefore, service connection is not warranted for left ear hearing loss. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


